Citation Nr: 0919540	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a ruptured eardrum 
of the left ear.  

2.  Entitlement to a higher initial evaluation for vestibular 
migraines with dizziness, claimed as Meniere's disease, 
currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
a ruptured eardrum of the left ear.

In March 2009, the Veteran submitted a statement indicating 
that he no longer wished to be represented by Disabled 
American Veterans.  He is currently unrepresented.  

The Veteran testified at a June 2008 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  

The issue of service connection for vestibular migraines with 
dizziness, claimed as Meniere's disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran has a ruptured eardrum of the left ear that had its 
onset in service, or is otherwise related to his active 
military service.  


CONCLUSION OF LAW

A ruptured eardrum of the left ear was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's 
claim was readjudicated in a December 2006 statement of the 
case (SOC) and November 2007, January 2008 and October 2008 
supplemental statements of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  During the development of 
the claim, a formal finding on the unavailability of 
Milwaukee VAMC records dated from January 1986 through 
December 1986 was made, and the Veteran was notified 
accordingly in the December 2006 SOC.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA ear disease examination in 
April 2006 to obtain an opinion as to whether his ruptured 
left eardrum can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has a ruptured left eardrum due to 
combat-related noise exposure in Vietnam.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service treatment records reveal that the Veteran reported 
having a rushing sound in his left ear at an annual medical 
examination in April 1969.  A sick call treatment record 
dated in that same month shows complaints of tinnitus in the 
left ear for the past three weeks.  It was noted that the 
Veteran had developed tinnitus and high frequency hearing 
loss as a result of repeated loud noise exposure in Vietnam.  
In this regard, the Board acknowledges that the Veteran 
suffered an injury related to the left ear in service.

The Board notes that the Veteran is already service-connected 
for a bilateral hearing loss disability and tinnitus, as well 
as vestibular migraines with dizziness.  To the extent he 
claims service connection for a separate disability involving 
a ruptured eardrum of the left ear, the Board finds that the 
medical evidence of record fails to demonstrate the existence 
of a current disability.  At an April 2006 VA ear disease 
examination, physical examination of the left ear did not 
reveal residuals of a ruptured eardrum.  Rather, the examiner 
found that the auricle was in normal limits; there was no 
deformity; the external auditory canal showed no edema, 
scaling or discharge; the tympanic membrane was intact and 
appeared to be within normal limits; and there was no 
movement of the tympanic membrane on modified Valsalva.  The 
Veteran has submitted a March 2008 medical opinion from 
Milwaukee Otologic.  This opinion explains that the Veteran 
has hearing loss, tinnitus, and a vestibular migraine or a 
migraine-associated dizziness, but is silent regarding a 
ruptured left eardrum.  Similarly, May 2007 audiological test 
results from Greater Milwaukee Otolaryngology do not mention 
anything about a ruptured left eardrum or residuals of such.  

In this case, the only evidence of record indicating that the 
Veteran currently has a ruptured left eardrum is the 
Veteran's own lay statements.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he suffered combat-
related acoustic trauma in Vietnam.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the nature and existence of his claimed disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that there is no evidence of a current 
disability, the Board need not undertake an analysis as to 
whether there is medical evidence of a nexus between the 
claimed disability and service.  

Without medical evidence of a current disability, the 
Veteran's claim fails to meet the requirements for service 
connection.  See Hickson, supra.  Accordingly, service 
connection for a ruptured eardrum of the left ear is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a ruptured eardrum of 
the left ear is denied.  


REMAND

An October 2008 rating decision granted service connection 
for vestibular migraines with dizziness and assigned a 10 
percent disability rating effective March 2, 2005.  The 
Veteran submitted a timely notice of disagreement (NOD) in 
March 2009, seeking a higher initial rating.  A statement of 
the case (SOC) has not yet been issued to the Veteran.  As 
the Veteran has initiated an appeal by filing a timely NOD, 
the claim must be remanded to allow the RO to provide the 
Veteran with an SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.



Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issue of entitlement to a higher rating 
for vestibular migraines with dizziness.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


